Case 1:20-cv-00364-TFM-C Document 17 Filed 08/04/20 Pagelof2 PagelD #: 197

U.S. Department of Justice PROCESS RECEIPT AND RETURN

 

 

 

 

 

United States Marshals Service See “Instructions for Service of Process by U.S. Marshal”
PLAINTIFF COURT CASE NUMBER
Dan-Bunkering (America) Inc. , Suppleo Bunkering S. de R.L. de C.V. 1:20-cv-00364
DEFENDANT TYPE OF PROCESS oa
M/V GLOBAL ORION, Vessel Arrest Warrant Ci)

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Master, M/V GLOBAL HORIZON

 

 

 

 

AT ADDRESS (Street or RED, Apartment No., City, State and Z1P Code)
Port of Mobile, Alabama
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be

 

served with this Form 285

 

Number of parties to be |

J. Stephen Simms, Simms Showers LLP, 201 International Circle, Baltimore, Maryland 21030 served in this case
Check for service
on U.S.A

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,

All Telephone Numbers, and Estimated Times Available for Service): BRU Bo LoS
Substitute Custodian - Global Maritime Security - John Saltzman - mobile 504-487-2562"

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Attorney other Originator requesting service on behalf of Dx] PLAINTIFF TELEPHONE NUMBER DATE
ke (J DEFENDANT 410-365-6131 7/20/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
aes e pense intieatest - ’ | Origin Serve
serontrtymr, (HQ fw |» 3 |vropbow, 7] axl oogo
I hereby certily and return that | PYhave personally served , (1) have legal evidence of service, ([] have executed as shown in "Renfarks", the process described on the

individual, company. corporation, cle., ul the address shown above on the on the individual, company, corporauion, ete. shown at the address inserted below.

 

( thereby certity and return that [am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

Name and title of individual served (if not shown above) Date, Time (] am

NWO Jag 1200 am

 

 

Address (complete only different than shown above)

 

 

 

Service Fee Total Mileage Charges Forwarding Fee ‘Total Charges Advance Deposits | Amount owed to U.S. Marshal* or

(including endeavors) (Amount of Refund*)

20" | S45 [25.75

REMARKS

 

 

 

 

 

 

 

 

Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE Rev. 1I/I8
Case 1:20-cv-00364-TFM-C Document 17 Filed 08/04/20 Page 2of2 PagelD #: 198

PROCESS RECEIPT AND RETURN

U.S. Department of Justice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States Marshals Service See "astractions for Service of Process by US. Marshal"
PLAINTIFI COURT CASE NUMBER
Dan-Bunkering (America) Inc. , Suppleo Bunkering S. de R.L. de C V. 20-cv-00364 -11M
DEFENDANT TYPE OF PROCESS
M/V GLOBAL ORION, order ol Substitute Custodian

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SER VEEOR DESCRIPTION OF PROPERTY TO SELZE OR CONDEMN
SERVE § Master, MV GLOBAL HORIZON (Gal Manhme es
AT ADDRESS Street or RED. Apartment No, Civ, State and ALP Code) :
Port of Mobile, Alabama
SEND NUTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Numeral puccsigte =
served wath this Form 285
Number of parties to be |
J Stephen Simms, Simms Showers LLP. 201 International Cirele, Baltimore, Maryland 21030 — [served st this cane
Cheek for service
on lis.A
SPECIAL INSTRUCTIONS OR OTEER INFORMATION THAT WILE ASSIST IN ENPEDIUING SER VICK (elude Business and Alternate Addresses,

All Telephone Nunthers, and Estimated limes Available for Service): 334 _ Blo 6X
Substitute Custodian - Global Maritime Security - John Saltzman - mobile 504-4822562
Signature of Attorney ether Originator requesting service on behalf ot PLAIN TIFT TELEPHONE NUMUER DATE

i oe C0 DEFENDAN! 410-365-6131 7/20/2020
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
lacknowledge receipt for the total Tottl Process: | Distact of District to Signature of Authorized USMS Depuis er Clerk Date

number of process indicated. Orin Serve

(Sign only for USM 283 if more O | . 7
then one OSAP 295 ts snbauttect) a, Ni ee No DA i \ o02D0

Uhereby cortift and return that | por personally served. (2) have legal evidence of service. (F] hive executed as shown in “Rat. the process desertbed on the
unlis ual. compans. corporation? ete. atthe address shows above on the on the mdiyidual. company, corporation, ete. shown atthe J

 

 

 

 

 

Idtess mseited below

 

CD thereby certity and retum that | am unable to locate the mdividual, company, corporation, ele named above (See remarks Aelaw)

 

Name and ttle of individual served fifa shown ahove)

‘Time CT] am

py Is0| 1200 ae

Address (complete only different than shawn above) Signature of U.S Alarshy6r Deput

 

 

  

 

 

 

 

 

 

 

 

Service [ee lotal Mileage Charges Forwarding bee fatal Charges Advance Deposits | Amountowed to (1S) Marshal or
; pw including endeavors) vo (Amount of Refund *)

|30: (3D:

REMARKS

 

Fonn USM-285
PRIOR VERSIONS OF THIS FORM ART OBSOLETE Rev ELIS
